Case 1:18-cv-05577-WFK-RER Document 14 Filed 03/22/19 Page 1 of 2 PageID #: 37




                                       505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                              March 22, 2019
District Judge William F. Kuntz, II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
                                               Re:    1:18-cv-05577-WFK-RER
                                                      Campbell-Clark v. Blue Diamond Growers
Dear District Judge Kuntz:

         This office represents the plaintiff in the above action and writes in response to your
Honor’s March 22, 2019, Order, granting defendant’s request for a pre-motion conference. ECF
13, March 21, 2019. Your Honor’s Individual Rules specify that “a pre-motion conference letter
requesting permission to file a motion under that Rule shall be considered equivalent of the motion
itself.” Section III (B)(4).

        Consistent with the timing of FRCP 15, a “plaintiff will be allowed to amend the complaint
as a matter of right within twenty-one (21) days of entry of the Order on ECF stating the decision
allowing or disallowing the filing of the first Rule 12 motion.” Individual Rules, Section III (B)(4);
Fed. R. Civ. P. 15(a)(1)(B) (allowing amendment within “21 days after service of a motion under
Rule 12(b)”); M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y.
Jan. 6, 2014), *2 (finding Rule 15(a)(1)(B) permits plaintiff’s filing of an amended complaint, “as
of right” in response to defendant’s request for a pre-motion conference).

        Plaintiff will file the first amended complaint (“FAC”) in accordance with your Honor’s
Rules, to “allow[s] for the more efficient use of the Court’s time and resources because the Court
need only meet with the Parties once…and the need for the motion may be obviated if the amended
pleading deals with Defendants’ concerns.” Section III (B)(4); M.E.S., Inc., 2014 WL 46622 at *2.

        The FAC will be filed on or before Friday, April 12, 2019, which is twenty-one (21) days
(i) from the March 22, 2019 Order and (ii) is consistent with Fed. R. Civ. P. 6(a)(1)(A), which
excludes “the day of the event that triggers the period,” March 21, 2019. Thank you.

                                                              Respectfully submitted,

                                                              /s/ Spencer Sheehan
                                                              Spencer Sheehan
Case 1:18-cv-05577-WFK-RER Document 14 Filed 03/22/19 Page 2 of 2 PageID #: 38




                                      Certificate of Service

I certify that on March 22, 2019, I served the foregoing by electronically filing and/or mailing
(first-class mail) same, to the persons or entities indicated below, at their last known address of
record (blank where not applicable).

  Defendants’ Counsel                             ☒ CM/ECF                 ☐ First-Class Mail


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
